305 S.C. 329 (1991)
408 S.E.2d 241
James McCRAY, Petitioner
v.
STATE of South Carolina, Respondent.
23449
Supreme Court of South Carolina.
Submitted June 14, 1991.
Decided August 5, 1991.
Assistant Appellate Defender Robert M. Dudek, South Carolina Office of Appellate Defense, Columbia, for petitioner.
Attorney Gen. T. Travis Medlock, Chief Deputy Atty. Gen. Donald J. Zelenka, and Asst. Atty. Gen. Delbert H. Singleton, Jr., Columbia, for respondent.
Submitted June 14, 1991.
Decided Aug. 5, 1991.
CHANDLER, Justice:
Petitioner James McCray seeks certiorari from the denial of postconviction relief (PCR), alleging that the PCR court failed to make the required findings of fact concerning his claims of ineffective assistance of counsel. We reverse and remand for a new PCR hearing.
*330 McCray was convicted on three counts of assaulting a police officer and one count of resisting arrest. He sought PCR, alleging that trial counsel was ineffective in failing to object to the State's numerous references to his criminal record and prior bad acts and, thereafter, in failing to request a limiting instruction.
The PCR court dismissed McCray's allegations of ineffective assistance of counsel without making findings of fact on the specific allegations raised.
S.C. Code Ann. § 17-27-80 (1976), requires the PCR court to "make specific findings of fact, and state expressly its conclusions of law, relating to each issue presented."
The PCR court's conclusions regarding ineffective assistance are insufficient for appellate review and fail to meet the standard set forth in the statute.
Accordingly, we reverse the order denying McCray relief and remand for a new PCR hearing.
Reversed and remanded.
GREGORY, C.J., and HARWELL, FINNEY and TOAL, JJ., concur.